       Case 3:19-cv-00797-JPW Document 34 Filed 08/19/20 Page 1 of 25




             IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
DOUGLAS CHAPMAN, et al.,       : Civil No. 3:19-CV-00797
                               :
          Plaintiffs,          :
                               :
          v.                   :
                               :
UNITED STATES OF AMERICA, et :
al.,                           :
                               :
          Defendants.          : Judge Jennifer P. Wilson

                                MEMORANDUM

      Before the court is Defendant United States of America’s (“United States”)

motion to dismiss and/or for summary judgment. In this litigation, Plaintiff

Douglas Chapman alleges that Defendant Maria Pavlicka, an employee of the

United States Postal Service (“USPS”), is liable for the injuries he suffered due to

her negligent driving while delivering mail. Plaintiff Douglas Chapman further

claims that, under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346,

2671–80, Defendant United States, through its agency the USPS, is subject to

liability for Defendant Pavlicka’s negligence through respondeat superior, and for

its own negligence in its hiring, supervising, training, and retaining Defendant

Pavlicka. Plaintiff Susan Chapman, the wife of Plaintiff Douglas Chapman, also

brings a loss of consortium claim against Defendants Pavlicka and United States.

Defendant Pavlicka filed a cross claim against Defendant United States for

indemnification as her employer. Defendant United States now seeks to dismiss all


                                          1
           Case 3:19-cv-00797-JPW Document 34 Filed 08/19/20 Page 2 of 25




of the claims against the United States for lack of subject matter jurisdiction under

the FTCA. For the reasons that follow, the court grants Defendant United States’

motion to dismiss.

                   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         Plaintiff Douglas Chapman filed suit against Defendant Pavlicka for her

negligent driving, and Defendant United States, through its agency the USPS, for

respondeat superior liability and for its own negligence in hiring, supervising,

training, and retaining Defendant Pavlicka. (Doc. 1, at 7–15.)1 Plaintiff Susan

Chapman joins in her husband’s suit, claiming that Defendants Pavlicka and

United States are liable to her for loss of consortium. (Id. at 15–16.)

         The following factual background is gleaned from Plaintiffs’ complaint, Id.,

and the sealed exhibits attached to Defendant United States’ motion to dismiss for

lack of subject matter jurisdiction and/or for summary judgment, Doc. 19.2

Plaintiffs have had an opportunity to review the sealed exhibits, Docs. 20, at 17–

18; 23, at 6–7, and have not objected to the court considering these exhibits as




1
    For ease of reference, the court utilizes the page numbers from the CM/ECF header.
2
  When a party mounts a factual attack to subject matter jurisdiction, the court is not restricted to
considering the allegations in the complaint and “must weigh the evidence relating to
jurisdiction” with discretion to allow affidavits and documents. Turicentro, S.A. v. American
Airlines, Inc., 303 F.3d 293, 300 n.4 (3d Cir. 2002), overruled on other grounds by Animal Sci.
Prods. v. China Minmetals Corp., 654 F.3d 462 (3d Cir. 2011).
                                                  2
       Case 3:19-cv-00797-JPW Document 34 Filed 08/19/20 Page 3 of 25




previously stated in the court’s order, Doc. 27, at 3, granting Defendant United

States’ motion to seal such exhibits, Doc. 18.

      Plaintiffs Douglas and Susan Chapman are spouses who reside in Wayne

County, Pennsylvania. (Doc. 1, at ¶¶ 1–2.) Defendant Pavlicka served as a

“supplier” for the USPS. (Doc. 19, at 8, 9, 11, 13, 15, 20.)

      On August 8, 2017, Plaintiff Douglas Chapman was driving his motorcycle

when he collided with Defendant Pavlicka’s vehicle, while she was on her

scheduled mail delivery route. (Doc. 1, at ¶¶ 17–19.) As a result, Plaintiff

Douglas Chapman suffered severe and permanent injuries. (Id. at ¶ 20.)

      At the time of the collision, Defendant Pavlicka was operating a postal

service route in Goldsboro, Pennsylvania pursuant to a six-year highway contract

route (“HCR”), HCR 184B3, with the USPS. (Doc. 19, at 17, 19.) According to

Mario Perales, a purchasing and supply maintenance specialist and contracting

officer for the USPS, the USPS uses employees to distribute mail in certain parts of

the country and independent contractors to distribute mail in other parts,

particularly in rural places. (Id. at 3.) The independent contractors hired by the

USPS are referred to as contract delivery service (“CDS”) suppliers. (Id.) To

clarify, a “CDS” contract is a subset of “HCR” contracts where the USPS hires an

individual or an entity for delivery and collection of mail for certain customers.

United States Postal Service, Contract Delivery Service Costs, CP-AR-19-002, at 1


                                          3
       Case 3:19-cv-00797-JPW Document 34 Filed 08/19/20 Page 4 of 25




(August 20, 2019), available at

https://www.uspsoig.gov/sites/default/files/document-library-files/2019/CP-AR-

19-002.pdf.

      Pursuant to Defendant Pavlicka’s HCR contract, she was responsible for

providing services under the contract personally or supervising her own

representatives. (Doc. 19, at 54.) Her HCR contract set forth her mail delivery

route, including the precise order of turns down different streets, the time in which

certain tasks should be completed, and the manner in which she must distribute the

mail to protect its “sanctity.” (Id. at 19–24, 25.) Under her HCR contract,

Defendant Pavlicka was also required to wear a specific uniform and submit to

various security clearances and background checks. (Id. at 23–24, 27.)

      With respect to her transportation equipment, Defendant Pavlicka’s HCR

contract required her to provide her own vehicles in accordance with certain design

specifications and maintenance requirements. (Id. at 21–23.) Her HCR contract

also required Defendant Pavlicka to maintain sufficient stand-by equipment for

extra trips, mechanical failures, and vehicle maintenance. (Id. at 21.)

Additionally, she was “solely liable” for any loss, damage, maintenance, or repairs

to her equipment, and was required to comply with specific equipment safety

standards and insure her equipment at certain levels. (Id. at 26, 28–29.) Not only

was Defendant Pavlicka responsible for maintaining the safety of her own


                                          4
       Case 3:19-cv-00797-JPW Document 34 Filed 08/19/20 Page 5 of 25




equipment and subcontractors, but she was also responsible for any damage to the

persons or property of others that occurred as a result of her negligence; this was in

addition to the requirement that she take proper safety precautions to ensure the

health of the public and environment. (Id. at 26, 28, 54.)

      Plaintiffs exhausted their administrative remedies by filing a claim for

damages with the USPS, which was subsequently denied. (Doc. 1, at ¶¶ 9–11.)

Plaintiffs then filed suit against Defendants Pavlicka and United States in this

court. (See id.) On July 15, 2019, Defendant Pavlicka filed a cross claim for

indemnification against Defendant United States. (Doc. 4.) On March 6, 2020,

Defendant United States filed a motion to dismiss for lack of subject matter

jurisdiction and/or for summary judgment. (Doc. 15.) Defendant United States

subsequently filed a brief in support of its motion, Doc. 16, a statement of facts,

Doc. 17, and a file of sealed exhibits, including the declaration of Mario Perales

and various sections of Defendant Pavlicka’s HCR contract with the USPS at the

time of the collision, Doc. 19. On April 3, 2020, Plaintiffs Susan and Douglas

Chapman filed a brief in opposition to Defendant United States’ motion, Doc. 20,

and an answer to its statement of facts, Doc. 21. On April 10, 2020, Defendant

Pavlicka filed a brief in opposition to Defendant United States’ motion, Doc, 23,




                                          5
         Case 3:19-cv-00797-JPW Document 34 Filed 08/19/20 Page 6 of 25




and an answer to its statement of facts, Doc, 22.3 On April 17, 2020, Defendant

United States filed a reply brief. (Doc. 24.) The motion is fully briefed and ripe

for review.

                                          JURISDICTION

       Under the FTCA, this court has jurisdiction over any claims that arise

against the United States due to certain types of negligent governmental conduct.

28 U.S.C. § 1346. Pursuant to 28 U.S.C. § 1367, this court has supplemental

jurisdiction “over all other claims that are so related to claims in the action” over

which the court has original jurisdiction, such that all claims “form part of the

same case or controversy.”

                                     STANDARD OF REVIEW

       As an initial matter, the court will address Defendant United States’ motion

under Federal Rule of Civil Procedure 12(b)(1) rather than under Federal Rule of

Civil Procedure 56 for summary judgment because Defendant United States raises

a subject matter jurisdiction issue. See Norman v. United States, 111 F.3d 356, 357

(3d Cir. 1997) (affirming the district court’s decision in an FTCA case to analyze a

motion for relief under 12(b)(1), though the government moved for summary

judgment, because the motion concerned subject matter jurisdiction); see also CNA



3
 Defendant Pavlicka raises substantially the same arguments in her briefing as those of
Plaintiffs, so the court will reference Plaintiffs’ briefing for the sake of simplicity. (See Doc. 23.)
                                                   6
        Case 3:19-cv-00797-JPW Document 34 Filed 08/19/20 Page 7 of 25




v. United States, 535 F.3d 132, 144 (3d Cir. 2008), as amended (Sept. 29, 2008)

(when addressing FTCA claims the Third Circuit’s “approach has been to make

disputes over the scope-of-employment requirement of 28 U.S.C. § 1346(b)(1)

jurisdictional.”).

       Under Rule 12(b)(1), a court may treat a motion to dismiss for lack of

subject matter jurisdiction either as a facial or a factual attack. Gould Electronics

Inc. v. United States, 220 F.3d 169, 189 (3d Cir. 2000). When evaluating a

Rule 12(b)(1) facial attack, the court may only consider the allegations contained

in the complaint and exhibits attached to the complaint. Pension Benefit Guar.

Corp. v. White Consol. Indus. Inc., 998 F.2d 1192, 1196–97 (3d Cir. 1993). On the

other hand, if the defendant submits evidence that controverts the plaintiff’s

allegations, by way of an answer or competing factual averments, the court may

treat the motion to dismiss as a factual challenge. Long v. Southeastern

Pennsylvania Transportation Authority, 903 F.3d 312, 320 (3d Cir. 2018). In these

cases, a presumption of truthfulness does not attach to the plaintiff’s allegations

and the “the plaintiff will have the burden of proof that jurisdiction does in fact

exist.” Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir.

1977). The court is not restricted to considering the allegations in the complaint.

Turicentro, S.A., 303 F.3d at 300 n.4, overruled on other grounds by Animal Sci.

Prods., 654 F.3d 462. Instead, the district court “must weigh the evidence relating


                                           7
        Case 3:19-cv-00797-JPW Document 34 Filed 08/19/20 Page 8 of 25




to jurisdiction, with discretion to allow affidavits, documents, and even limited

evidentiary hearings.” Id.

                                     DISCUSSION

      Plaintiffs claim that Defendant United States is liable for (1) injuries caused

by Defendant Pavlicka’s negligence, and (2) its own negligent hiring, supervision,

training, and retention practices. (Doc. 1.) Defendant Pavlicka also claims that

Defendant United States is liable to her for indemnification as her employer. (Doc.

4.) Defendant United States mounts a factual attack under Rule 12(b)(1) by

attaching to its motion various sections of Defendant Pavlicka’s HCR contract with

the USPS, which according to Defendant United States show that Defendant

Pavlicka was an independent contractor, not an employee. (Doc. 16, at 6.)

Plaintiffs oppose Defendant United States’ motion and request the opportunity to

conduct limited jurisdictional discovery. (Doc. 20, at 17–22.)

      A. The court denies the request for jurisdictional discovery.

      To start, Plaintiffs’ request to conduct limited jurisdictional discovery will

be denied. District courts have broad discretion to allow jurisdictional discovery.

See Wisniewski v. Johns-Manville Corp., 812 F.2d 81, 90 (3d Cir. 1987) (“The

conduct of discovery is a matter for the discretion of the district court and its

decisions will be disturbed only upon a showing of an abuse of this discretion.”).

The requesting party bears the burden of showing the necessity of additional


                                           8
        Case 3:19-cv-00797-JPW Document 34 Filed 08/19/20 Page 9 of 25




discovery and is entitled to such discovery only when the record demonstrates that

the requested information is “likely to produce the facts needed to withstand a Rule

12(b)(1) motion.” Wright v. New Jersey/Dep’t of Educ., 115 F. Supp. 3d 490, 497

(D.N.J. 2015) (quoting Freeman v. United States, 556 F.3d 326, 342 (5th Cir.

2009)). This burden is especially important “where the party seeking discovery is

attempting to disprove the applicability of an immunity-derived bar to suit because

immunity is intended to shield the defendant from the burdens of defending the

suit, including the burdens of discovery.” Freeman, 556 F.3d at 342.

      In this case, Plaintiffs and Defendant Pavlicka are not entitled to the

discovery they request because they have neither explained what it will reveal nor

contended that Defendant Pavlicka’s contract was applied differently than it was

written. (See Docs. 20, 23.) Defendant United States has already provided various

sections of the HCR contract between Defendant Pavlicka and the USPS, detailing

the terms of Defendant Pavlicka’s employment at the time of the accident, which

courts routinely hold is all that is needed in a case such as this. See Smiley v.

Artisan Builders, No. CIV.A. 13-7411, 2015 WL 3948044, at *4 (E.D. Pa. June 26,

2015) (collecting cases where the court solely analyzed the contract between the

federal agency and the alleged tortfeasor to determine employment status); see also

Fallecker v. United States, No. 2:19-CV-01253-RJC, 2020 WL 2933338, at *5

(W.D. Pa. June 3, 2020) (finding “that based on the unambiguous language” of the


                                           9
       Case 3:19-cv-00797-JPW Document 34 Filed 08/19/20 Page 10 of 25




contract between the alleged tortfeasor and the USPS, the court lacked subject

matter jurisdiction as the alleged tortfeasor was an independent contractor);

Marshall-Lee v. U.S. Dep’t of Veterans Affairs, No. CV 18-2333, 2018 WL

5296375, at *5 (E.D. Pa. Oct. 25, 2018) (same). The court will thus proceed to

address the substance of Defendant United States’ motion.

      B. Under the FTCA, this court lacks subject matter jurisdiction over
         Plaintiffs’ claims.

      Plaintiffs claim that under the FTCA Defendant United States can be held

liable for the negligence of Defendant Pavlicka as her employer and for its own

negligence in hiring, training, supervising, and retaining Defendant Pavlicka. In

response, Defendant United States argues that this court lacks subject matter

jurisdiction over Plaintiffs’ claims because two exceptions to the FTCA shield it

from liability, i.e., the independent contractor exception and the discretionary

function exception.

      The doctrine of sovereign immunity provides that the United States and its

agencies cannot be sued unless there is consent to suit or a waiver of sovereign

immunity. Stehney v. Perry, 101 F.3d 925, 933 (3d Cir. 1996). The FTCA

provides a limited waiver of sovereign immunity such that the United States has

subjected itself to liability for certain negligent acts of government employees. See

28 U.S.C. § 1346(b). Pursuant to the FTCA, the United States is liable in the same

way as a private party for injuries that are “caused by the negligent or wrongful act
                                          10
         Case 3:19-cv-00797-JPW Document 34 Filed 08/19/20 Page 11 of 25




or omission of any employee of the Government while acting within the scope of

his office or employment.” 28 U.S.C. § 2675(a).

         This limited waiver of sovereign immunity ends where the independent

contractor and discretionary function exceptions begin. The independent

contractor exception provides that the government cannot be held liable for the

negligent actions or omissions of an independent contractor because the definition

of an “employee of the Government” specifically excludes “any contractor

[working] with the United States.” 28 U.S.C. § 2671; see Norman, 111 F.3d at

357. The discretionary function exception provides that the government cannot be

held liable for any claim based on “the exercise or performance or the failure to

exercise or perform a discretionary function or duty on the part of a federal agency

or an employee of the Government, whether or not the discretion involved be

abused.” 28 U.S.C. § 2680(a). If a claim falls within either exception to FTCA

liability, then sovereign immunity applies and the court lacks jurisdiction over the

claim.

         As explained in the following two sections, both FTCA exceptions apply to

Plaintiffs’ claims against Defendant United States: (1) Defendant Pavlicka was an

independent contractor of Defendant United States, not an employee whose

negligence might trigger FTCA liability; and (2) Defendant United States’

decisions regarding Defendant Pavlicka’s hiring, supervision, training, and


                                          11
       Case 3:19-cv-00797-JPW Document 34 Filed 08/19/20 Page 12 of 25




retention were discretionary actions that are protected from FTCA liability. As a

result, Defendant United States’ motion will be granted in its entirety because this

court lacks subject matter jurisdiction over all claims brought against Defendant

United States.

             1. The independent contractor exception shields Defendant United
                States from liability for Defendant Pavlicka’s negligence.

      Defendant United States argues that the independent contractor exception

protects it from liability arising from the negligence of Defendant Pavlicka. (Doc.

16, at 11.) To support this assertion, Defendant United States attaches the

declaration of Mario Perales and various sections of the HCR contract between

Defendant Pavlicka and the USPS. (Doc. 19.) Defendant United States argues that

these documents demonstrate that Defendant Pavlicka is an independent contractor

because: (1) she was responsible for supervising and controlling services provided

under her contract to the USPS; (2) she was responsible for providing, maintaining,

and insuring her own equipment; (3) she could hire and manage her own

subcontractors; and (4) she was obligated to take certain safety precautions to

protect her subcontractors, the public, and the environment. (Doc. 16, at 18–19.)

      In response, Plaintiffs point to other facts in the same contract to

demonstrate that Defendant Pavlicka was a government employee, and thus subject

matter jurisdiction is proper, because the USPS controlled: (1) who she could hire;



                                          12
       Case 3:19-cv-00797-JPW Document 34 Filed 08/19/20 Page 13 of 25




(2) what she wore to work; (3) the route and manner that she performed her mail

deliveries; and (4) the condition of her vehicle. (See Doc. 20.)

      The critical factor in distinguishing an employee from an independent

contractor is the extent to which the government controls the “detailed physical

performance” of the individual at issue. Norman, 111 F.3d at 357. When a federal

actor supervises the “day-to-day operations” of the individual, she is generally

considered an employee of the government. E.D. v. United States, 764 F. App’x

169, 172 (3d Cir. 2019); see also Leone v. United States, 910 F.2d 46, 50 (2d Cir.

1990) (“The question is not whether a contractor must comply with federal

regulations and apply federal standards, but whether its day-to-day operations are

supervised by the Federal Government.”). When the individual manages the daily

functioning of her job, but a federal actor retains broad supervisory powers, she is

an independent contractor. Ryan v. United States, 233 F. Supp. 2d 668, 677

(D.N.J. 2002). “The contract need not expressly state that the government will

refrain from exercising supervision for an independent contractor relationship to

exist.” Pace v. United States, No. CIV.A. 07-3882(MLC), 2008 WL 4559598, at

*3 (D.N.J. Oct. 9, 2008). In other words, although the government may reserve the

ability to inspect the individual’s work and monitor its compliance with federal

law, the individual may still be considered an independent contractor. Ryan, 233

F. Supp. 2d at 677; see also Smiley, 2015 WL 3948044, at *4 (“Broad


                                         13
       Case 3:19-cv-00797-JPW Document 34 Filed 08/19/20 Page 14 of 25




governmental oversight is not sufficient to elevate a government vendor or service

provider from independent contractor to employee status for the purpose of the

FTCA.”).

      Numerous factors demonstrate that Defendant Pavlicka served as an

independent contractor rather than a government employee. For one, various

sections of the HCR contract between Defendant Pavlicka and the USPS state that

she served as a “supplier.” (Doc. 19, at 8, 9, 11, 13, 15, 20.) A “supplier” is

ineligible to become an employee of the USPS. (Id. at 62.)

      But more importantly, under the “Statement of Work” and “Statement of

Work and Specifications,” sections of Defendant Pavlicka’s HCR contract,

Defendant Pavlicka’s duties as a “supplier” demonstrate that a federal actor did not

have direct control over her day-to-day operations. First, Defendant Pavlicka was

responsible for supervising, personally or through representatives, the operations of

any subcontractors who provided services under her contract. (Id. at 54.) See

Jones v. United States, No. 1:12-CV-00290-SEB, 2013 WL 2477288, at *5 (S.D.

Ind. June 7, 2013) (holding that a mail carrier was an independent contractor

because his contract gave him, not the USPS, the ability to hire, train, pay, and

supervise the drivers needed to deliver services under his contract with the USPS).

Second, Defendant Pavlicka was required to provide and maintain her own

vehicles in addition to “readily available sufficient stand-by equipment” for extra


                                          14
       Case 3:19-cv-00797-JPW Document 34 Filed 08/19/20 Page 15 of 25




trips, mechanical failures, and vehicle maintenance. (Id. at 21.) See Jones, 2013

WL 2477288, at *6 (holding that a mail carrier was an independent contractor

because his contract with the USPS required him to provide his own “equipment

used in performance of the contract, albeit in conformance with the contract's

required specifications”). Third, Defendant Pavlicka was “solely liable” for: (1)

loss or damage to her equipment unless it was caused by the USPS; (2) any repairs

or maintenance to her equipment; (3) compliance with vehicle safety standards; (4)

insuring her equipment at certain levels; (5) all damage to persons or property that

occurs as a result of her omission(s) or negligence; and (6) taking proper safety and

health precautions to ensure the health of the public, the environment, and her

workers. (Doc. 19, at 26, 28, 54.) See Reyes Colon v. United States, No. CV 18-

1225 (PAD), 2019 WL 165578, at *2 (D.P.R. Jan. 10, 2019) (holding that a mail

carrier was an independent contractor because his contract assigned the following

responsibilities to him: (1) sole liability for repairing his equipment, (2)

maintaining liability insurance on his equipment, and (3) safely inspecting and

loading vehicles).

      On the other hand, some provisions of the contract seem to indicate that the

USPS did exercise a significant amount of control over Defendant Pavlicka’s “day-

to-day operations.” For example, the contract provides: (1) a detailed route that

she must follow, including the precise order of turns down different streets; (2) the


                                           15
       Case 3:19-cv-00797-JPW Document 34 Filed 08/19/20 Page 16 of 25




time in which certain tasks should be completed; (3) the manner in which she must

distribute the mail, including protecting mail “sanctity,” scanning parcels when

necessary, and placing parcels in specified locations such as locked lobbies and

collection boxes; (4) design specifications for her transportation equipment,

including four-wheel drive; (5) maintenance requirements for her transportation

equipment; (6) a specific uniform that she must wear, including directions to

purchase certain items from an authorized USPS supplier; and (7) the need for

authorization before assigning or transferring her contract with the USPS. (Doc.

19, at 19–23.)

      These contract terms, however, do not rise to the requisite level of

supervision necessary for government employee status. See Reyes Colon, 2019

WL 165578, at *2 (“That the contract required [the mail carrier] to abide by certain

standards in its hiring and vehicle maintenance or submit to inspections did not

transform it into a federal agency.”); Estate of Anderson-Coughlin v. United States,

No. 3:16-CV-01492 (JAM), 2017 WL 6624020, at *3 (D. Conn. Dec. 28, 2017)

(recognizing that the following contractual requirements were an insufficient basis

to demonstrate that the USPS exercised control over the mail carrier’s day to day

operations: (1) specific times for picking up and unloading mail each day, (2)

technical specifications for mail transportation equipment, (3) standards for hiring

subcontractors and vehicle maintenance, and (4) routine vehicle inspections);


                                         16
        Case 3:19-cv-00797-JPW Document 34 Filed 08/19/20 Page 17 of 25




Jones, 2013 WL 2477288, at *6 (same). This conclusion is in accord with a

number of courts that found mail carriers with HCR contracts similar to Defendant

Pavlicka’s HCR contract were independent contractors rather than government

employees. See Estate of Anderson-Coughlin, 2017 WL 6624020, at *4 (collecting

cases); Jones, 2013 WL 2477288, at *6 (same). Plaintiffs’ claims that seek to hold

Defendant Unites States liable for Defendant Pavlicka’s negligence are therefore

barred by the independent contractor exception.4

                  2. The discretionary function exception shields Defendant
                  United States from liability for any negligence in hiring,
                  training, supervising, and retaining Defendant Pavlicka.

       Defendant United States contends that the discretionary function exception

shields it from liability for Plaintiffs’ remaining claims, i.e., negligence in hiring,

supervising, training, and retaining Defendant Pavlicka. The United States bears

“the burden of proving the applicability of the discretionary function

exception.” Cestonaro v. United States, 211 F.3d 749, 756 n.5 (3d Cir. 2000)

(internal quotations omitted). To determine if the discretionary function exception



4
  Defendant United States also contends that Defendant Pavlicka is an independent contractor
because she (1) was paid pursuant to a Form 1099, (2) was not paid pursuant to a Form W-2 with
taxes withheld, and (3) did not receive federal government benefits or annual sick leave. (Docs.
19, at 6; 16, at 16, 18.) See Jones, 2013 WL 2477288, at *3 (finding that a mail carrier was an
independent contractor because the USPS paid him through a Form 1099, did not withhold social
security taxes from his payments, and did not provide him federal employee benefits or leave).
Although the court acknowledges Defendant United States’ arguments, the court declines to
address them because the court has already determined that Defendant Pavlicka was an
independent contractor for the above stated reasons.
                                              17
       Case 3:19-cv-00797-JPW Document 34 Filed 08/19/20 Page 18 of 25




protects the United States from liability, courts must undertake a two-part inquiry.

Merando v. United States, 517 F.3d 160, 164 (3d Cir. 2008) (citing United States v.

Gaubert, 499 U.S. 315, 322–23 (1991)).

      First, the court must assess whether the conduct giving rise to the alleged

injury implicates a federal statute, regulation, or policy that mandates a course of

action versus a federal statute, regulation, or policy that involves an element of

judgment, choice, or discretion. Merando, 517 F.3d at 164–65. An act is

considered mandatory when “the employee has no rightful option but to adhere to

the directive.” Id. at 164 (internal quotations omitted). Under the FTCA, the

government is protected from liability when a government employee obeys a

mandatory federal directive and an injury ensues. Id. The Government, however,

is not shielded from liability when a government employee fails to follow a

mandatory federal directive and an injury ensues. Id. at 165.

      Second, if the act giving rise to the alleged injury implicates a federal

statute, regulation, or policy that involves a judgment or choice, then the court

must determine “whether that judgment is of the kind that the discretionary

function exception was designed to shield.” Id. In other words, “[t]he touchstone

of the second step of the discretionary function test is susceptibility to policy

analysis.” Cestonaro, 211 F.3d at 753. The focus of the inquiry is “not on the




                                          18
       Case 3:19-cv-00797-JPW Document 34 Filed 08/19/20 Page 19 of 25




agent’s subjective intent in exercising the discretion conferred by the statute or

regulation.” Merando, 517 F.3d at 164–65.

      The court will begin by identifying the conduct at issue. Defendant United

States contends that the conduct at issue for the purposes of the discretionary

function exception is “whether the USPS negligently hired or supervised

[Defendant] Pavlicka.” (Doc. 16, at 23.) Plaintiffs and Defendant Pavlicka argue

that the conduct at issue is whether Defendant Pavlicka was negligently driving her

vehicle pursuant to the contract with the USPS. (Doc. 20, at 24.) As explained

above, Plaintiffs’ claim that the United States is liable for Defendant Pavlicka’s

negligent driving is already barred by the independent contractor exception. Here,

Defendant United States claims that Plaintiffs’ remaining claims against it, for

negligence in hiring, supervision, training, and retention of Defendant Pavlicka, are

barred by a different exception to the FTCA, the discretionary function exception.

Thus, the conduct at issue for the purpose of this analysis is whether the USPS

negligently hired, trained, supervised, and retained Defendant Pavlicka.

      The court will turn to the first step in the discretionary function analysis—

assessing whether the USPS’s negligent hiring, supervision, training, and retention

of Defendant Pavlicka implicates a federal statute, regulation, or policy that

mandates a course of action. With respect to Defendant Pavlicka’s hiring, the

USPS has the discretion to negotiate and execute contracts providing for mail


                                          19
       Case 3:19-cv-00797-JPW Document 34 Filed 08/19/20 Page 20 of 25




transportation services. See 39 U.S.C. § 5005(c) (stating that the USPS may obtain

mail transportation service “by contract from any person or carrier for surface and

water transportation under such terms and conditions as it deems appropriate”).

Therefore, the government did not violate a federal statute, regulation, or policy

that mandates a specific course of action. See also Smith v. Johns-Manville Corp.,

795 F.2d 301, 308 (3d Cir. 1986) (“The fact that the plan implemented may, in

hindsight, seem ill-advised, imprudent, or lacking in a rational policy basis ‘in no

way changes the character of the function under scrutiny’; rather the lack of a

rational or careful plan or even the lack of policy goes to the actor’s abuse of

discretion.). The USPS also has discretion in the manner it trains, supervises, and

retains mail carriers, as the parties have not identified any federal statutes that

dictate the approach by which the USPS is required to train, supervise, or manage

its contractors. See Alinsky v. United States, 415 F.3d 639, 647–48 (7th Cir. 2005)

(stating that when an FTCA claim is premised on negligent oversight, the plaintiff

must “identify any mandatory statute or regulation dictating how the [federal

agency] must oversee private contractors or assure the contractor complies with

federal regulations and the contract provisions.”); Molchatsky v. United States, 778

F. Supp. 2d 421, 435 (S.D.N.Y. 2011), aff’d, 713 F.3d 159 (2d Cir. 2013) (“In the

absence of allegations demonstrating relevant mandatory obligations, the Court

presumes that the challenged acts and omissions are discretionary and not


                                           20
          Case 3:19-cv-00797-JPW Document 34 Filed 08/19/20 Page 21 of 25




amenable to suit.”); see also Jones, 2013 WL 2477288 at *7 (stating that “it is

beyond controversy” that the USPS’s decisions regarding the manner in which the

USPS supervised and monitored the driver at issue involve elements of judgment

and choice). The USPS’s decisions regarding Defendant Pavlicka’s hiring,

supervision, training, and retention involve elements of judgment, choice, or

discretion and were not violative of a mandatory federal statute, regulation, or

policy.

      Next, the court will turn to the second step in the discretionary function

analysis—determining whether the USPS’s hiring, supervision, training, and

retention of Defendant Pavlicka involve a judgment or choice that is susceptible to

policy analysis. The USPS’s discretion to negotiate and execute contracts for mail

transportation services is susceptible to policy analysis. Congress gave the USPS

the authority to obtain mail transportation services “by contract from any person or

carrier for surface and water transportation under such terms and conditions as it

deems appropriate.” 39 U.S.C.A. § 5005(a)(3). In assessing whether to arrange

transportation of mail by contract or government motor vehicle, the USPS may use

“the mode of transportation which best serves the public interest, due consideration

being given to the cost of the transportation service under each mode.” 39

U.S.C.A. § 5005(c). Such considerations, e.g., serving the public interest and

fiscal responsibility, involve public policy considerations. See Bernitsky v. United


                                         21
       Case 3:19-cv-00797-JPW Document 34 Filed 08/19/20 Page 22 of 25




States, 620 F.2d 948, 955 (3d Cir. 1980) (stating that “matters involving balancing

of policy considerations in advancing the public interest” fall within the scope of

the discretionary function exception); Jones, 2013 WL 2477288, at *8 (“Judgments

regarding the manner in which to allocate government resources most efficiently

are quintessentially discretionary policy decisions of the sort that courts typically

recognize that Congress intended to protect.”); Miller v. United States, 642 F.

Supp. 2d 437, 440, 443 (M.D. Pa. 2009) (finding that a federal agency’s decision

“was susceptible to policy analysis, with the underlying policies being the

economic concerns”).

      The USPS’s decisions regarding the supervision, training, and retention of

its mail carriers are also susceptible to policy analysis. United States v. S.A.

Empresa de Viacao Aerea Rio Grandense (Varig Airlines), 467 U.S. 797, 819–20

(1984) (“When an agency determines the extent to which it will supervise the

safety procedures of private individuals, it is exercising discretionary

regulatory authority of the most basic kind.”); Alinsky, 415 F.3d at 648 (stating that

“the discretionary function exemption protects the government from liability for

claims premised on the lack of training, oversight, or qualifications of [its

contractors], since the government acted within its discretion to contract those

responsibilities out to [its contractors]”); Estate of Anderson-Coughlin, 2017 WL

6624020, at *5 (stating that the plaintiffs’ claims of negligence regarding the


                                           22
          Case 3:19-cv-00797-JPW Document 34 Filed 08/19/20 Page 23 of 25




USPS’s supervision of [its mail carriers] are barred by the discretionary function

exception). Plaintiffs’ claims based on the USPS’s alleged negligence in the

hiring, supervision, training, and retention of Defendant Pavlicka are therefore

barred by the discretionary function exception. In sum, all of Plaintiffs’ FTCA

claims will be dismissed.5 Defendant United States will be removed as a party

from this litigation.

          C. The court relinquishes jurisdiction over Plaintiffs’ remaining state
             law claims.

          Because all claims against Defendant United States will be dismissed,

    Plaintiffs’ remaining allegations consist of two state law tort claims against

    Defendant Pavlicka: (1) Plaintiff Douglas Chapman alleges a negligence claim

    against Defendant Pavlicka and (2) Plaintiff Susan Chapman alleges a loss of

    consortium claim against Defendant Pavlicka. (Doc. 1, at 7, 15.) A federal court

    has supplemental jurisdiction over any state law claims which arise out of the

    same case or controversy as those claims over which the court has original

    jurisdiction. 28 U.S.C. § 1367(a).6 When a district court has dismissed all claims

    over which it had original jurisdiction, the court may decline to exercise


5
 Because this court has dismissed all of Plaintiffs’ tort claims against Defendant United States,
Plaintiff Susan Chapman’s loss of consortium claim against Defendant United States is also
properly dismissed. (Doc. 1, at 16.) See Banks v. Int’l Rental & Leasing Corp., 680 F.3d 296,
300 n.6 (3d Cir. 2012) (noting that a loss of consortium claim “must rise or fall” with the
underlying tort claim).
6
    Diversity jurisdiction pursuant to 28 U.S.C. § 1332 is not alleged in this case.
                                                   23
      Case 3:19-cv-00797-JPW Document 34 Filed 08/19/20 Page 24 of 25




supplemental jurisdiction over any remaining state law claims. 28 U.S.C. §

1367(c)(3). Although the district court’s decision to exercise supplemental

jurisdiction is within its discretion, courts ordinarily decline to exercise

supplemental jurisdiction when all federal claims have been dismissed and only

state law claims remain. See Kach v. Hose, 589 F.3d 626, 650 (3d Cir. 2009).

Here, the court will relinquish jurisdiction over Plaintiffs’ remaining state law tort

claims because all of Plaintiffs’ FTCA claims, which the court has original

jurisdiction over, have been dismissed.




                                          24
       Case 3:19-cv-00797-JPW Document 34 Filed 08/19/20 Page 25 of 25




                                    CONCLUSION

      For the foregoing reasons, the court will grant Defendant United States’

motion to dismiss all claims against it for lack of subject matter jurisdiction under

the FTCA. Defendant United States will be terminated as a party from this

litigation. The court will relinquish jurisdiction over Plaintiffs’ remaining state

law claims. As there are no remaining claims, the Clerk of Court will be directed

to close this case. An appropriate order follows.

                                               s/Jennifer P. Wilson
                                               JENNIFER P. WILSON
                                               United States District Court Judge
                                               Middle District of Pennsylvania
Dated: August 19, 2020




                                          25
